DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted by applicant dated 09/03/2019 and 10/24/2019 have been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
As per claim 5, the claim recites a computer program, which is software.  This does not fall under one of the four statutory categories.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-5 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohlsson et al. WO 2017/048170 hereinafter referred to as Ohlsson.
As per claim 1, Ohlsson teaches a method performed by a User Equipment, UE, for performing a resume procedure of a connection between the UE and a network node, in a wireless communications network, where the resume procedure relates to a transition of the UE from an inactive state to a connected state, the method comprising: while the UE is in inactive state, performing security update procedures related to security information to be used in the resume procedure of the connection (Ohlsson Fig. 6, page 15 lines 15-30, page 16 lines 20-36, page 18 line 35 – page 19 line 5, page 20 lines 29-31, in the inactive state, the UE calculates the new keys and the authorization token for resumption), and 
after receiving a resume command from the network node as a response to the resume request, resuming the connection between the UE and the network node, wherein the updated security information is used to protect the signalling between the UE and the network node (Ohlsson Fig. 6, page 4 lines 14-16, page 18 lines 1-10, page 20 lines 29-31, the eNB sends a resume complete message, and the UE is now in the connected state and sends/receives data using the new keys).  

	As per claim 2, Ohlsson teaches the method according to claim 1, wherein performing security update procedures are initiated upon a suspension of the UE (Ohlsson Fig. 6, page 15 lines 15-30, page 16 lines 20-36, page 18 line 35 – page 19 line 5, page 20 lines 29-31).  

	As per claim 3, Ohlsson teaches the method according to claim 1, wherein performing security update procedures are performed upon cell reselection and/or selection, while the UE is in inactive state (Ohlsson Fig. 6, page 16 lines 10-36, page 18 line 35 – page 19 line 5, page 20 lines 29-31).  

As per claim 4, Ohlsson teaches the method according to claim 1, wherein the security update procedures comprises any one or more out of: derivation of new security keys, configuration of lower layers to resume ciphering, configuration of lower layers to resume integrity protection, and calculation of Radio Resource Control (RRC) security token such as a resume Message Authentication Code, for 

As per claims 5 and 7-10, the claims claim a computer program and a user equipment essentially corresponding to the method claims 1-4 above, and they are rejected, at least for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY TSANG whose telephone number is (571)270-7959.  The examiner can normally be reached on M-F 8am - 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY TSANG/Primary Examiner, Art Unit 2495